      Case 4:17-cv-01138 Document 30 Filed on 08/22/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GUY GROS AND ELIDA CERVANTES-GROS,               §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §            CIVIL ACTION H-17-1138
                                                 §
WALKER COUNTY HOSPITAL CORPORATION               §
D/B/A HUNTSVILLE MEMORIAL HOSPITAL,              §
                                                 §
       Defendant.                                §


                                              ORDER

       Pending before the court is the Magistrate Judge’s Memorandum and Recommendation (Dkt.

27) (“M&R”) relating to defendant Huntsville Memorial Hospital’s (“HMH”) motion to dismiss

plaintiffs Guy and Elida Cervantes-Gros’ Section 1983 claims and state law defamation per se and

breach of contract claims pursuant to Federal Rule of Civil Procedure 12(b)(6) (Dkt. 21).1 The M&R

recommends granting HMH’s motion to dismiss the Gros’ Section 1983 claims, and Mrs. Cervantes-

Gros’s defamation claim. Dkt. 27. The M&R recommends denying HMH’s motion to dismiss the

Gros’ remaining state law claims of defamation per se and breach of contract. Id.

       Objections to the M&R were due on August 19, 2019. HMH filed objections (Dkt. 29), but

did not object to the Magistrate Judge’s recommendation that the Gros’ Section 1983 claims be

dismissed. The Groses did not file any objections. “When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72(b), Advisory Comm. Note (1983). The court, having


       1
         HMH also argues for dismissal of the defamation claims pursuant to the Texas Citizens
Participation Act (“TCPA”). See Dkt. 21. However, for the reasons explained herein, the court
does not reach analysis of the Gros’ state law claims.
      Case 4:17-cv-01138 Document 30 Filed on 08/22/19 in TXSD Page 2 of 2



reviewed the motion, M&R, record evidence, and applicable law, and having received no objections

as to the Magistrate Judge’s recommendation on the Section 1983 claims, finds no clear error with

the Magistrate Judge’s recommendation that HMH’s motion to dismiss the Gros’ Section 1983

claims be granted. Thus, the court ADOPTS IN PART the M&R and, for the reasons stated in part

III.A. (Dkt. 27), GRANTS HMH’s motion to dismiss the Gros’ Section 1983 claims. The Section

1983 claims asserted against HMH are hereby DISMISSED WITH PREJUDICE.

       Because no federal claims remain, this court declines to exercise supplemental jurisdiction

over the state law defamation and breach of contract claims. See Moore v. Willis Indep. Sch. Dist.,

233 F.3d 871, 876 (5th Cir. 2000) (affirming dismissal of the Section 1983 claims, declining to

exercise jurisdiction under 28 U.S.C. § 1367(c)(3) over the supplemental state law claims, and

remanding the state law claims for dismissal without prejudice). Thus, the court REJECTS IN PART

as moot those portions of the M&R pertaining to the state law defamation per se and breach of

contract claims. Dkt. 27. The state law defamation per se and breach of contract claims are hereby

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1367(c)(3).

       It is so ORDERED.

       Signed at Houston, Texas on August 22, 2019.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                2
